                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROOTS RUN DEEP, LLC,                              Case No. 18-cv-05187-TSH
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 46
                                  10     PRECEPT BRANDS, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court had a telephonic hearing this morning on the parties’ joint letter brief at ECF
                                  14   No. 46. In the letter brief, Precept argues that Roots Run Deep (“RRD”) should be required to
                                  15   provide its sales, revenue, profit and cost of goods for its Educated Guess wines, broken down by
                                  16   varietal and sales channel. In an effort at compromise, RRD agrees to provide Educated Guess’s
                                  17   sales, revenue, profit and cost of goods by varietal (not limited to wine sold through Total Wine,
                                  18   but for all sales channels together). However, RRD balks at producing that information broken
                                  19   down by sales channel, saying that is unduly burdensome. At the hearing, Precept stated that
                                  20   RRD’s compromise is acceptable. Accordingly, the Court ORDERS RRD to produce its sales,
                                  21   revenue, profit and cost of goods for its Educated Guess wines, broken down by varietal. At the
                                  22   hearing RRD stated that it would use best efforts to produce that information this week.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: July 8, 2019
                                  26
                                                                                                   THOMAS S. HIXSON
                                  27                                                               United States Magistrate Judge
                                  28
